OPINION — AG — ** PUBLIC RECORD — MEDICAL RECORDS — INSPECTION ** (1) WE KNOW OF NO STATUTE WHICH REQUIRES A RECORD, SUCH AS A MEDICAL RECORD, TO BE EITHER SIGNED OR INITIALED BY THE PERSON OR PERSONS MAKING THE SAME, BUT, IN ANSWER TO YOUR QUESTION SUGGEST THAT IT WOULD BE ADVISABLE TO HAVE SUCH RECORDS SIGNED WITH THE FULL NAME OF THE MAKER THEREOF RATHER THAN HIS INITIALS. (2) IT WOULD BE ADVISABLE FOR THE ORIGINAL RECORD, SUCH AS IS MENTIONED, TO BE RETAINED BY THE HOSPITAL RATHER THAN A CARBON COPY THEREOF. WHETHER OR NOT SUCH MEDICAL RECORD SIGNED WITH THE FULL NAME OF THE MAKER OR BY HIS INITIALS WILL BE ADMITTED AS EVIDENCE BY A TRIAL COURT, OR WHETHER THE ORIGINAL OF SUCH RECORD OR CARBON COPY THEREOF WILL BE ADMITTED AS EVIDENCE BY A TRIAL COURT, ARE MATTERS WHICH NECESSARILY DEPEND ON ALL THE FACTS AND CIRCUMSTANCES. (PROOF, VERIFICATION, LEGAL RECORD, REPRODUCTION, MEDICAL HISTORY) CITE: 63 O.S. 577 [63-577], 12 O.S. 486 [12-486] (EVIDENCE, MEDICAL RECORDS, TRIAL, PROCEEDINGS) (FRED HANSEN)